SCHOTT, Judge,
concurring in denial of rehearing.
A delay of twelve months between trial court and appellate court judgments may be typical based on past experience, but it is unnecessary and can be remedied. I fail to see why litigants cannot prevail on court reporter and clerk of the trial court to expedite the preparation of the record in a custody case, and there is no reason why this court or any appellate court cannot expedite the appeal in a custody case upon proper motion by a party. This “typical” delay should not be used as an excuse for the failure of courts to decide cases properly. Instead, the components of our system, judges, lawyers, clerks, and reporters, should cooperate in an effort to eliminate delay where it becomes a substantial problem in dispensing justice.